DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference “DAS Coupling Noise Suppression Using Wavelet and DCT Dictionary Based on Sparse Optimization”, Chen et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein removing the estimated noise signal from the group of acoustic traces to generate noise mitigated traces, reconstructing the DAS data traces by replacing acoustic traces with the noise mitigating traces corresponding to zigzag noise, and generating an image of the formation with the DAS data traces including the noise mitigated traces corresponding to the zigzag noise as cited in independent claims 1, 12, and 18.  

Instead, Chen et al. disclose DASS coupling noise suppression based on continuous wavelet transform and discrete cosine transform to represent the desired signals and coupling noise sparsely to remove DAS coupling noise in producing VSP images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864